Citation Nr: 0304747	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from September 1975 
to August 1980.  The record also shows that he had more than 
15 years of additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the RO 
which, in part, denied service connection for the cause of 
the veteran's death.  A personal hearing at the RO was held 
in February 2001.  

The Board notes that while the Statement of the Case (SOC) 
and Supplemental Statements of the Case include the 
additional issues of entitlement to Dependency and Indemnity 
Compensation (DIC) and eligibility to Dependents' Educational 
Assistance under 38 U.S.C. §  Chapter 35, these issues have 
not been perfected for appellate review and are not in 
appellate status.  At the personal hearing in February 2001, 
the appellant identified the issue on appeal as that which is 
shown on the first page of this document.  Accordingly, the 
additional issues will not be addressed herein.  

FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran, who served in the Republic of Vietnam, died 
in April 1999.  The cause of death was shown to be 
hypercalcemia due to, or as a consequence of 
malignancy/nasopharyngeal carcinoma.

3.  At the time of his death, the veteran was service-
connected for external hemorrhoids.

4.  Nasopharyngeal carcinoma is not a disease presumed or 
recognized as being due to exposure to herbicides.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.313(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate her claim.  The March 
2000 Statement of the Case and the May 2000 and the July 2001 
supplemental statements of the case provided notice to the 
appellant of what evidence was needed to reopen her claim and 
what evidence was of record.  Additionally, a May 2001 letter 
to the appellant provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  The 
RO has obtained all available records and the appellant was 
afforded hearing at the RO in May 2001.  

Factual Background

The veteran died in April 1999.  The certificate of death 
listed the cause of death as 
hypercalcemia due to, or as a consequence of 
malignancy/nasopharyngeal carcinoma.  He died at his 
residence, and no autopsy was performed.

During his lifetime, the veteran was service connected for 
external hemorrhoids.  

The veteran's service medical records are not available.  The 
National Personnel Records Center, in a FINAL REPLY, dated in 
February 1981, stated, "Extensive searches have been made to 
locate these records and have consistently ended with 
negative results."   In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  Where service 
medical records are unavailable, the heightened duty to 
assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

During an October 1980 VA medical examination, the veteran 
listed many complaints; however, there were no complaints or 
findings relating to nasopharyngeal pathology. 

A December 1997 statement from the Centa Medical Group was to 
the effect that the veteran was seen with complaints of 
soreness on the right side of his tongue of one month's 
duration.  The assessment was T2,N1 squamous cell carcinoma 
of the anterior tonsillar pillar.  This was verified in 
pathology reports of January and April 1998.  He died in 
April 1999.

In a November 1999 statement, J.R. Wells, M.D., reported 
having treated the veteran for squamous cancer of the head 
and neck that had moved to the lymph nodes.  

In an August 2001 statement, Hampton S. Alford, Jr., M.D. 
reported treating the veteran until his death from squamous 
cell cancer of the tongue.

In February 2001, the appellant testified before a hearing 
officer at the Regional Office.  She related that the veteran 
served twice in Vietnam.  She described the onset of the 
cancer and the efforts and procedures used to prolong the 
veteran's life.  She averred that he was exposed to Agent 
Orange, and had skin eruptions when he returned home from 
Vietnam.  Prior to November 1997, the veteran never 
complained of problems with his neck or other problems 
associated with the cancer.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
Porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
cancer of the prostate, acute and subacute peripheral 
neuropathy, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and manifest 
the enumerated disorders at 38 U.S.C.A. § 3.309. 38 C.F.R. § 
3.307(a)(6)(iii). As the veteran did not have a respiratory 
cancer, exposure to herbicides in Vietnam cannot be presumed.  

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a).

"As required by law, the Department of Veterans Affairs 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for the following 
conditions: . . . nasopharyngeal cancer. . ."   Federal 
Register, Vol. 67, No. 121, June 24, 2002.   

The Board notes that nasopharyngeal cancer is not a disease 
listed in 38 C.F.R. § 3.309(e) for which service connection 
may be granted on the basis of exposure to Agent Orange in 
Vietnam.  Furthermore, as noted above, this is a disease that 
is specifically excluded by VA as being the result of 
exposure to Agent Orange.  Thus, it may not be service-
connected as a residual of Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude establishment of 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Although it is the appellant's contention that the veteran's 
death was due to disability incurred in service, she is not a 
competent medical authority.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, she is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

A review of the record clearly establishes that the cancer, 
which took the veteran's life, was first diagnosed in 1998, 
over 17 years after he retired from active service.  The 
appellant has testified that the veteran did not make 
complaints associated with cancer until November 1997.   
Furthermore, the appellant has not provided any support from 
medical experts to bolster her claim, and neither VA nor 
private medical authorities have related the cancer to 
service.  Therefore, the Board concludes that service 
connection is not warranted for the cause of the veteran's 
death, either on a presumptive basis or on a direct basis.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 





